Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-12 and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. PGUB 20130186385 to Choudhary et al. (Choudhary) in view of JP2000146273 to Yamamoto (Yamamoto) and U.S. Patent 7287474 to Whitley (Whitley).
Regarding claims 1 and 10, Choudhary teaches a heating compartment (416, Figure 9) within the enclosure (outer walls of 460, Figure 9) a layer of fibrous insulation having a first face and a second face, wherein the second face is parallel to and spaced apart from the first face (layers 438a or 438b, Figure 
Choudhary is silent on a pre-formed opening defined by a plurality of curved slits extending through the layer of fibrous insulation from the first face to the second face, the plurality of curved slits extending radially outward from a central axis that is perpendicular to the first face and the second face, wherein the plurality of curved slits define a plurality of curved fingers.
Yamamoto teaches a layer of insulation having a first face and a second face (13, Figures 1-3), wherein the second face is parallel to and spaced apart from the first face (shown in Figure 3); and a preformed opening defined by a plurality of slits extending through the layer of insulation from a central axis that is perpendicular to the first face and the second face (13b, Figure 3), wherein the plurality of slits define fingers (13b, Figure 3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Choudhary with the teachings of Yamamoto to provide a layer of insulation having a first face and a second face, wherein the second face is parallel to and spaced apart from the first face; and a preformed opening defined by a plurality of slits extending through the layer of insulation from a central axis that is perpendicular to the first face and the second face, wherein the plurality of slits define fingers. Doing so would allow tubular items of differing sizes to be installed easily (Paragraph 0025 of translation) and increase the airtightness between the insulation and the objects passing through the insulation to prevent heat from escaping the device.
Whitley teaches curved slits (Figures 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Choudhary with the teachings of Whitley to provide curved slits. Doing so would ensure a flexible, resilient, and secure support. These benefits are shown in Whitley (Col. 1 lines 60-62 and Col. 2 line 59 – Col. 3 line 13) and are known to one of ordinary skill in the art.
Regarding claims 2 and 14, Choudhary is silent on wherein the plurality of curved fingers is six or more fingers. 

Regarding claims 3 and 15, Choudhary is silent on wherein the plurality of curved fingers is eight fingers.
Yamamoto teaches wherein the plurality of fingers is eight fingers (Figure 3 shows eight fingers). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Choudhary with the teachings of Yamamoto to provide wherein the plurality of fingers is eight fingers. Doing so would allow tubular items of differing sizes to be installed easily (Paragraph 0025 of translation) and increase the airtightness between the insulation and the objects passing through the insulation to prevent heat from escaping the device. It is also observed that Applicant has not provided any criticality to having eight fingers and states that any number can be used (Paragraph 0039 of specification).
Whitley teaches curved slits (Figures 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Choudhary with the teachings of Whitley to provide curved slits. Doing so would ensure a flexible, resilient, and secure support. These benefits are shown in Whitley (Col. 1 lines 60-62 and Col. 2 line 59 – Col. 3 line 13) and are known to one of ordinary skill in the art.
Regarding claim 4, Choudhary is silent on wherein each of the plurality of curved slits has a constant radius and a distal end, and wherein the ratio of a distance measured from the central axis to the distal end of at least one of the curved slits and the constant radius of the curved slits is in the range of 2:1 to 1:2.

Alternatively, It is observed that the length of the fingers is a result effective variable because they allow different sizes of tubing to be placed into the device and variations to the fingers are provide different benefits and are well known in the art as noted by Whitley (Col. 2 line 59 – Col. 3 line 13).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the length of the fingers to between a ratio of 2:1 to 1:2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). 
Whitley teaches curved slits (Figures 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Choudhary with the teachings of Whitley to provide curved slits. Doing so would ensure a flexible, resilient, and secure support. These benefits are shown in Whitley (Col. 1 lines 60-62 and Col. 2 line 59 – Col. 3 line 13) and are known to one of ordinary skill in the art.
Regarding claims 5 and 16, Choudhary is silent on wherein the pre-formed opening further comprises a passage extending along the central axis.

Regarding claims 6 and 17, Choudhary is silent on wherein the passage is cylindrical.
Yamamoto teaches wherein the passage is cylindrical (Figures 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Choudhary with the teachings of Yamamoto to provide wherein the passage is cylindrical. Doing so would allow tubular items of differing sizes to be installed easily (Paragraph 0025 of translation) and increase the airtightness between the insulation and the objects passing through the insulation to prevent heat from escaping the device.
Regarding claims 7 and 18, Choudhary is silent on wherein the passage has a radius and each of the plurality of curved slits has a distal end, and wherein the ratio of a distance measured from the central axis to the distal end of at least one of the curved slits and the radius of the passage is in the range of 3:1 to 5:1.
Yamamoto teaches wherein the passage has a radius and each of the plurality of slits has a distal end (Figures 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Choudhary with the teachings of Yamamoto to provide wherein the passage has a radius and each of the plurality of slits has a distal end. Doing so would allow tubular items of differing sizes to be installed easily (Paragraph 0025 of translation) and increase the airtightness between the insulation and the objects passing through the insulation to prevent heat from escaping the device.

It is observed that the length of the fingers is a result effective variable because they allow different sizes of tubing to be placed into the device and variations to the fingers are provide different benefits and are well known in the art as noted by Whitley (Col. 2 line 59 – Col. 3 line 13).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the length of the fingers to between a ratio of 3:1 to 5:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). 
Regarding claims 8 and 19, Choudhary teaches wherein the fibrous insulation includes glass fibers (Paragraph 0030).
Regarding claim 9, Choudhary is silent on wherein the plurality of slits form an asymmetric pattern.
Yamamoto teaches wherein the plurality of slits form an asymmetric pattern (depending on where and what angle the cut is formed an asymmetric pattern is formed). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Choudhary with the teachings of Yamamoto to provide wherein the plurality of slits form an asymmetric pattern. Doing so would allow tubular items of differing sizes to be installed easily (Paragraph 0025 of translation) and increase the airtightness between the insulation and the objects passing through the insulation to prevent heat from escaping the device.
Whitley teaches curved slits which form an asymmetric pattern (Figures 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Choudhary with the 
Regarding claim 11, Choudhary teaches wherein an object projects from the heating compartment through the pre-formed opening (tubes ad heaters shown projecting through opening in Figure 9).
Regarding claim 12, the modified device of Choudhary teaches wherein the object bends the plurality of curved fingers outward toward the enclosure (outer walls of 460 with space in between that and insulation. The modified device of Choudhary must bend in that direction because there is not any space for the bend to be in the other direction. This is also obvious to try as there are only two possible orientations (outward and inward) to bend the fingers and one would use whatever orientation the space would allow and because the insulation is tight to the heating body the bend would be outward.

Claims 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choudhary in view of Yamamoto, Whitley, and FR2794219 to Hilbey (Hilbey).
Regarding claim 13, Choudhary teaches thermal oven with insulation (Abstract, Figures 6 and 7).
Choudhary is silent on wherein the object is an oven light assembly.
Hilbey teaches a light passing through the ovens interior (8, 9, and 10, Figure 1). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Choudhary with the teachings of Hilbey to provide a light passing through the ovens interior. Doing so would allow the interior of the oven to be illumined making baking easier for a user.

Claim 1-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 4644610 to Fish (Fish) in view of Whitley.
Regarding claim 1, Fish teaches a fibrous insulation member comprising a layer of fibrous insulation having a first face and a second face, wherein the second face is parallel to and spaced apart from the first face (Figures 1-5), a preforemed opening defined by a plurality of slits extending through the layer of fibrous insulation (Col. 4 lines 36-46 disclose fibrous layers which insulate) from the first face to the second face, the plurality of curved slits extending radially outward from a central axis that is perpendicular to the first face and the second face, wherein the plurality of slits defined a plurality of fingers (5, 2, and 7).
Fish is silent on wherein the plurality of slits and fingers are curved.
Whitley teaches curved slits and fingers (Figures 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Fish with the teachings of Whitley to provide curved slits. Doing so would ensure a flexible, resilient, and secure support. These benefits are shown in Whitley (Col. 1 lines 60-62 and Col. 2 line 59 – Col. 3 line 13) and are known to one of ordinary skill in the art.
Regarding claim 2, Fish teaches wherein the plurality of fingers is six or more fingers (Figures 1-5).
Fish is silent on wherein the plurality of fingers are curved. 
Whitley teaches curved slits and fingers (Figures 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Fish with the teachings of Whitley to provide curved slits. Doing so would ensure a flexible, resilient, and secure support. These benefits are shown in Whitley (Col. 1 lines 60-62 and Col. 2 line 59 – Col. 3 line 13) and are known to one of ordinary skill in the art.
Regarding claim 3, Fish teaches wherein the plurality of fingers is eight fingers (at least eight are shown in Figures 1-5 so the device has eight fingers).
Fish is silent on the curved fingers.

Whitley teaches curved slits (Figures 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Choudhary with the teachings of Whitley to provide curved slits. Doing so would ensure a flexible, resilient, and secure support. These benefits are shown in Whitley (Col. 1 lines 60-62 and Col. 2 line 59 – Col. 3 line 13) and are known to one of ordinary skill in the art.
Regarding claim 4, Fish teaches wherein each of the plurality of slits has a constant radius and a distal end (Figures 1-5).
Fish is silent on wherein the ratio of a distance measured from the central axis to the distal end of at least one of the curved slits and the constant radius of the curved slits is in the range of 2:1 to 1:2.
It is observed that the length of the fingers is a result effective variable because they allow different sizes of tubing to be placed into the device and variations to the fingers are provide different benefits and are well known in the art as noted by Whitley (Col. 2 line 59 – Col. 3 line 13).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the length of the fingers to between a ratio of 2:1 to 1:2, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). 
Whitley teaches curved slits (Figures 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Choudhary with the teachings of Whitley to provide curved 
Regarding claim 5, Fish teaches wherein the pre-formed opening further comprises a passage extending along the central axis (1, Figures 1-5).
Regarding claim 6, Fish teaches wherein the passage is cylindrical (1, Figures 1-5).
Regarding claim 7, Fish teaches wherein the passage has a radius and each of the plurality of slits has a distal end, and wherein the ratio of a distance measured from the central axis to the distal end of at least one of the slits and the radius of the passage is in the range of 3:1 to 5:1 (shown in Figures 1-5).
Whitley teaches curved slits (Figures 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Choudhary with the teachings of Whitley to provide curved slits. Doing so would ensure a flexible, resilient, and secure support. These benefits are shown in Whitley (Col. 1 lines 60-62 and Col. 2 line 59 – Col. 3 line 13) and are known to one of ordinary skill in the art.
Alternatively, it is observed that the length of the fingers is a result effective variable because they allow different sizes of tubing to be placed into the device and variations to the fingers are provide different benefits and are well known in the art as noted by Whitley (Col. 2 line 59 – Col. 3 line 13).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the length of the fingers to between a ratio of 3:1 to 5:1, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)). 
Regarding claim 9, Fish teaches wherein the plurality of slits form an asymmetric pattern (depending on where and what angle the cut is formed an asymmetric pattern is formed).
Yamamoto teaches wherein the plurality of slits form an asymmetric pattern (). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Choudhary with the 
Whitley teaches curved slits which form an asymmetric pattern (Figures 1-3). It would have been obvious to one of ordinary skill in the art to have modified the teachings of Choudhary with the teachings of Whitley to provide curved slits which form an asymmetric pattern. Doing so would ensure a flexible, resilient, and secure support. These benefits are shown in Whitley (Col. 1 lines 60-62 and Col. 2 line 59 – Col. 3 line 13) and are known to one of ordinary skill in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN S ANDERSON II whose telephone number is (571)272-2055.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/STEVEN S ANDERSON II/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        6/8/21